Citation Nr: 1603547	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from May 1968 to February 1970 in the United States Marine Corps, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlements to service connection for PTSD and a right shoulder disorder.  The Veteran appealed the denials of these claims in this decision and the matters are now before the Board.  

This case was previously before the Board in March 2015, at which time the Board denied the claims of entitlement to service connection for PTSD, a right shoulder disorder, and ischemic heart disorder, but granted entitlement to service connection for an anxiety disorder and dismissed claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, a thyroid disorder, a skin disorder, glaucoma, and cataracts.  He appealed portions of this decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In November 2015, the Court granted a joint motion for partial remand (JMR), which vacated and remanded only the Board's March 2015 denials of the claims of entitlement to service connection for PTSD and a right shoulder disorder, while leaving undisturbed the other denied or dismissed claims.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference from the RO in North Little Rock in February 2014.  A transcript of his testimony has been associated with his claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2015 JMR specifically requires the Board to remand the Veteran's claims of entitlement to service connection for PTSD and a right shoulder disorder to associate outstanding VA treatment records and to afford the Veteran VA examinations for these disorders.

Regarding the right shoulder claim, during the February 2014 Board hearing, the Veteran testified that he was currently receiving treatment for this disorder at the VA Medical Center (VAMC) in Memphis, Tennessee.  However, the latest medical record in the claims file is dated April 30, 2013.  VA's duty to assist includes obtaining "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2) (2015).  The Veteran has indicated that records of VA treatment, which are relevant to substantiating his service connection claim for a right shoulder disorder, are outstanding; thus, a remand is necessary to associate these records with his claims file.  

Furthermore, the Veteran's right shoulder claim must be remanded to afford him a VA examination.  VA must provide a medical examination and medical opinion in disability compensation claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 79 (2006).  

In addition to the outstanding VA treatment records that possibly document current symptomatology, the Veteran testified that he has current symptoms of a right shoulder disorder during the February 2014 Board hearing.  He also testified that after he explained his right shoulder disorder to his VA physicians, they discussed and addressed the causal relationship between his in-service injury and the current right shoulder disorder and symptoms.  Furthermore, the Board notes that the in-service element of service connection is conceded in this case given the Veteran's combat service.  See 38 U.S.C.A. § 1154(b) (West 2014); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  However, there is insufficient competent evidence on file for VA to make a decision regarding this claim because there is no medical evidence discussing the current diagnosis of his right shoulder disorder or the causal relationship between the current disorder and his military service.  Thus, the claim is remanded to afford the Veteran a VA examination for his right shoulder claim.

Likewise, the Board must remand the claim of entitlement to service connection for PTSD to provide a new VA examination to the Veteran.  He underwent a VA examination for his psychiatric symptoms in January 2011, at which time the examiner diagnosed him with an anxiety disorder and assigned a Global Assessment of Functioning (GAF) score of 65 pursuant to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  However, the examiner also concluded in this examination report and a subsequent e-mail correspondence that the Veteran does not meet the diagnostic criteria for a PTSD diagnosis.  The examiner explained that since returning from the Vietnam War, the Veteran appeared to have recovered from PTSD-related symptoms and he carried on with normal occupational and social adjustment.  The examiner further stated that he achieved the rank of Captain in the West Memphis Police Department, and that he maintained normal friendships.  The examiner diagnosed him with anxiety disorder not otherwise specified (NOS) and indicated that his re-experiencing and hyper-arousal symptoms are attributed to this disorder.  

The Board finds this examiner's opinion that the Veteran's psychiatric symptoms do not meet the PTSD diagnosis criteria to be inadequate because it did not contain the necessary medical explanation connecting the supporting data and the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examiner did not elaborate as to why the Veteran did not meet the criteria for PTSD even though he presented symptoms that were noted in criteria A, B, C, and D of the assessment portion of the examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Thus, the Veteran should be afforded a new examination for his PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding records of VA treatment with regard to the Veteran's PTSD and right shoulder disorders since April 2013, including those records located at the Memphis VAMC.  Document any negative responses received.  

2.  Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms and diagnoses for a right shoulder disorder, and to obtain an opinion as to the causal relationship between any such symptoms and diagnoses with the Veteran's military service.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including his service treatment records.

The examiner should specifically determine and diagnose the Veteran's current right shoulder disorder, if any is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or aggravated by his military service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed. 

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of any right shoulder disorder symptoms, if any are present. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

3.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current PTSD symptoms and diagnoses, and to obtain an opinion as to the causal relationship between any such symptoms and diagnoses with the Veteran's military service.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including his service treatment records.

The examiner should specifically determine and diagnose any current acquired psychiatric disorder symptoms, including PTSD, if present, and state whether any PTSD disorder or symptoms are at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or aggravated by his military service.  Furthermore, the examiner should specifically consider whether the Veteran has had PTSD at any time during the pendency of the present appeal, i.e., since September 2010.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed. Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of any PTSD symptoms, if any are present.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

4.  After completing all indicated developments above, readjudicate the claims of entitlement to service connection for PTSD and a right shoulder disorder in light of all of the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

